Johnson, J.
(dissenting) — I agree with Allstate and with the majority that any emotional injuries suffered by Deputy Daley as a result of his physical injuries from the accident would be compensable under his underinsured motorist (UIM) coverage. Majority at 782. I disagree, however, with the majority’s statement that “the record reflects that Daley’s emotional distress did not occur as a result of his physical injuries,” majority at 783, and the majority’s overall holding that emotional injuries arising from the accident in general are somehow unworthy of compensation. Neither the UIM provision in Deputy Daley’s insurance contract nor the statute requiring UIM coverage makes this distinction. I dissent.
The flaw fatal to the majority’s analysis is its concession that any emotional distress suffered by Deputy Daley as a result of his physical injuries would be covered. Majority at 782 (citing Thompson v. Grange Ins. Ass’n, 34 Wn. App. 151, 161, 660 P.2d 307 (1983)). With one hand, the majority states that Deputy Daley’s emotional distress is not covered because the UIM provision speaks only to bodily injury. With the other hand, the majority states that even though the UIM provision speaks only to “bodily injury,” any emotional damages suffered by Deputy Daley as a result of his physical injuries would be covered. Where in Allstate’s UIM coverage provision is this distinction made? Nowhere. Instead, the majority creates an artificial nicety to deny *795recovery to Deputy Daley because his emotional distress is not, in the majority’s opinion, connected enough to his physical injuries.
In reversing the trial court’s grant of summary judgment for Allstate, the Court of Appeals stated:
[bjecause his [Daley’s] emotional injuries flow directly from the same act that caused his physical injuries, there is no apparent reason to deny recovery for the emotional injuries.
. . . The law permits recovery by “plaintiffs who are actually placed in peril by the defendant’s negligent conduct and [by] family members present at the time who fear for the one imperiled.”
Daley v. Allstate Ins. Co., 86 Wn. App. 346, 351-52, 936 P.2d 1185 (1997) (quoting Cunningham v. Lockhard, 48 Wn. App. 38, 45, 736 P.2d 305 (1987)).
I agree. The artificial distinction created by the majority attempts to segregate the total emotional damages which are the result of one accident into two separate spheres; those which arise out of the insured’s physical injuries and those that do not. According to the majority, those emotional damages which are not directly caused by the insured’s own physical injuries are not worthy of compensation. Such segregation is similar to splitting hairs requiring, as the Court of Appeals noted, “a factual determination, which itself would call upon the wisdom of Solomon to precisely identify the source of Mr. Daley’s psychological injuries.” Daley, 86 Wn. App. at 354.
The Legislature requires that all motor vehicle insurance policies contain underinsured motorist clauses. RCW 48.22.030(2). Why does the Legislature require this? To “allow ‘an injured party to recover those damages which the injured party would have received had the responsible party been insured with liability limits as broad as the injured party’s statutorily mandated underinsured motorist coverage limits.’ ” Brown v. Snohomish County Physicians Corp., 120 Wn.2d 747, 756-57, 845 P.2d 334 (1993) (quoting Blackburn v. Safeco Ins. Co., 115 Wn.2d 82, 87, *796794 P.2d 1259 (1990)).8 See also Hamilton v. Farmers Ins. Co., 107 Wn.2d 721, 728, 733 P.2d 213 (1987) (“the purpose and intent of this statutory scheme prohibits policy provisions which attempt to limit the insured’s right to full compensation. ”).
There is no doubt that, had the tortfeasor in this case possessed liability coverage to the extent of Deputy Daley’s UIM coverage, Daley would have been compensated for the emotional distress he suffered as a result of the accident regardless of whether his emotional distress arose from his own physical injuries or some other aspect of the accident. See Hunsley v. Giard, 87 Wn.2d 424, 435-36, 553 P.2d 1096 (1976). With that in mind, requiring Allstate to provide coverage for those same injuries under the UIM coverage provision in its contract would comport with the legislative purpose underlying the mandate of RCW 48.22.030(2).
The majority goes on, however, and holds that Allstate is required only to cover damages resulting from “bodily injury” which do not include emotional injuries (at least emotional injuries that are not a direct consequence of an insured’s physical injuries). Majority at 784-85. The majority further holds that the emotional injuries Deputy Daley seeks compensation for are unrelated to his physical injuries. Majority at 783, 788. In my opinion, that conclusion is not borne out by the record.
The record provided to us does not contain, as the majority holds, a clear line of demarcation which evidences that “Daley’s emotional distress did not occur as a result of his physical injuries” or that “Daley’s emotional distress was not related to his physical injury.” Majority at 783, 789. As such, we cannot truly discern this artificial distinction created by the majority and should affirm the Court of Appeals.
A review of some of the facts is helpful in discovering *797why Deputy Daley’s emotional distress is not wholly separate from his physical injuries. While Deputy Daley and Trooper Hawn were assisting a stranded motorcyclist, a 1975 Ford Maverick struck them both. Deputy Daley’s first awareness of being hit by the vehicle was when he was “struck and propelled airborne into a ditch.” Clerk’s Papers at 39. Deputy Daley lay unconscious in the ditch for a short period of time. When he finally awoke, he realized his right leg was injured and he had significant bruising and lacerations on his left arm.9 As he awoke, he noticed Trooper Hawn’s body lying in the middle of the roadway. Not knowing whether Trooper Hawn was alive or dead, Deputy Daley struggled to his patrol car and was able to move it into the middle of the roadway to act as a barrier for Hawn’s body.
Deputy Daley then attempted unsuccessfully to make radio contact, eventually reaching another officer on a different frequency. He then discovered Trooper Hawn was not breathing and, disregarding his own injuries, began administering CPR to Hawn, who eventually resumed breathing. When help arrived, Deputy Daley and Trooper Hawn were both transported to the same hospital in the same ambulance for examination. About an hour and a half later, Trooper Hawn died in the emergency room. That is where Deputy Daley learned of Hawn’s death.
Deputy Daley does not claim his emotional injuries stem only from witnessing Trooper Hawn’s death. That is a claim made by Allstate. In fact, it was Allstate which limited the issue on summary judgment before the court by stating, “it will be assumed that all of plaintiff’s psychological problems and post-traumatic stress disorder are due solely to the mental anguish suffered as a result of the accident of January 17,1990” Clerk’s Papers at 85 (emphasis added). It made no mention of the physical injuries suffered by Deputy Daley.
*798Regardless, the record is replete with reports from many mental health professionals indicating that the two types of injuries cannot be separated. Dr. Douglas Robinson diagnosed Deputy Daley’s posttraumatic stress disorder as “industrially related.” Dr. Bruce Duthie states, “[i]t is impossible to treat this disorder in a vacuum.” Clerk’s Papers at 47-48. A report from Dr. Joel Seres states, “The patient indicates he has had some difficulty with psychological dysfunction as a result of the injury on January 17, 1990 . . . .” Clerk’s Papers at 70 (emphasis added). Dr. Richard Newman provides the most telling analysis:
Based on an initial reading of the above records it is my impression that Mr. Paul Daley sustained a Post Traumatic Stress Disorder as a direct result of the accident that took the life of Trooper Hahn on 1/17/90. . . . Mr. Daley’s PTSD may have initially [been] presented as “physical symptoms” and basically gone undiagnosed - hence “delayed onset.”
Clerk’s Papers at 55. Dr. Newman also indicates some of Deputy Daley’s emotional injuries including the fact he reported he has nightmares which include visions of the deceased Trooper Hawn burying Daley in a grave and that Daley, in these nightmares, will often feel himself flying through the air after being struck by a vehicle. Yet, the majority attempts to segregate these emotional injuries from those associated with Deputy Daley’s physical injuries. How so? Are not all of Deputy Daley’s emotional injuries a direct result of the fact he was injured in this accident? As the Court of Appeals succinctly held in this case: “Mr. Daley was physically injured, and his emotional injuries flowed directly from the conduct that caused his physical injuries.” Daley, 86 Wn. App. at 354.
The majority finds support in the fact that other stressors in Deputy Daley’s life may have something to do with his emotional injuries. Majority at 783, n.l. The record, however, indicates otherwise. Dr. Newman also stated:
There are also a number of references to possible contributions from other stressors in Deputy Daley’s life .... In gen*799eral accumulated “stresses” in everyday living such as those listed as additional stressors do not culminate in a diagnosis of Post Traumatic Stress Disorder. . . . Accumulative stress falls under the general heading of Cumulative Injury or Trauma while Post Traumatic Stress Disorder revolves typically around one major incident that produces an overall “shock effect” in the organism .....
Clerk’s Papers at 56.
In short, I can discern no reason presented by the majority why an insured’s emotional injuries resulting from his or her physical injuries are compensable, while emotional injuries that do not result from physical injuries are not. This distinction finds no basis in either the policy language of the UIM coverage proviso or the Legislature’s requirement of UIM coverage. Even so, the majority’s attempt to segregate Deputy Daley’s emotional damages is unsupported by the record. If anything, the record is ambiguous on the issue of the source of Deputy Daley’s damages. Viewing the facts in the record in a light most favorable to Deputy Daley, remand is required. I would affirm the Court of Appeals.
Talmadge, J., concurs with Johnson, J.

As we noted in Blackburn, the policy reflected by the UIM statute is the protection of innocent victims of auto accidents by providing a source of indemnification when the tort-feasor does not provide adequate protection. Blackburn, 115 Wn.2d at 87.


The majority characterizes Deputy Daley’s injuries as “relatively minor.” Majority at 783. These injuries, however, required that he be taken by ambulance to the local hospital to be examined.